ACCEPTED
                                                                                     04-15-00174-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                               8/10/2015 11:46:40 AM
                                                                                      KEITH HOTTLE
                                                                                              CLERK


                        No. 04-15-00174-CV
                                                                    FILED IN
                                                             4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
                                                             8/10/2015 11:46:40 AM
                                                                 KEITH E. HOTTLE
                                      IN THE                          Clerk


                      FOURTH COURT OF APPEALS

                        AT SAN ANTONIO, TEXAS




                      EX PARTE JUAN JOSE GARCIA



                              Cause No. 8,044
               Appealed from the 49th Judicial District Court of
                           Zapata County, Texas



           APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF


        Appellant, the Texas Department of Public Safety, asks the Court to

extend the time to file its brief. As good cause for filing this motion, the

Department respectfully shows:

   1.      No rule provides a deadline to file a Motion to Extend Time. See

           TEX. R. APP. P. 38.6(d).
2.   This Court has the authority under TEX. R. APP. P. 38.6(d) to

     extend the time to file a brief.

3.   This is an appeal of an Order Granting Expunction entered on

     September 29, 2014.

4.   The Department’s brief is due to be filed on August 10, 2015.

5.   The Department now seeks a 30-day extension, which would make

     its brief due on September 10, 2015.

6.   This is the second request for an extension. The first request

     extended the deadline from July 10, 2015 to August 10, 2015.

7.   This extension of time is necessary because the Department did not

     receive an affidavit acknowledging the lack of reporter’s record

     until July 31, 2015. The undersigned attorney also has been

     working on the following pending cases: Ex parte C.P.J. II (07-15-

     00278-CV); Ex parte Vega (13-15-00245-CV); and, J.W.D. v.

     Texas Department of Public Safety (15-0091).

8.   An extension of time for filing the Department’s brief will not

     delay submission of this cause in its prescribed order, and no harm

     will result to Appellee, Juan Jose Garcia, as a result of an extension

     of time for filing because the case has not yet been set for

     submission.



                                   2
      For these reasons, the Department asks this Court to grant an

extension of time to file its brief until September 10, 2015.




                                        Respectfully submitted,



                                        /s/ Daniel Olds
                                        Daniel Olds
                                        Crime Records Attorney
                                        State Bar No. 24088152
                                        Texas Department of Public Safety
                                        Crime Records Service (MSC 0234)
                                        P.O. Box 4143
                                        Austin, Texas 78765-4143
                                        Tel. (512) 424-5836
                                        Fax (512) 424-5666
                                        daniel.olds@dps.texas.gov
                                        ATTORNEY FOR APPELLANT




                                       3
                   CERTIFICATE OF CONFERENCE

      This certifies that the Department’s counsel attempted to contact

Calixtro Villarreal, Jr., counsel for Appellee, Juan Jose Garcia, regarding

this motion. Mr. Villarreal has not responded.




                                      /s/ Daniel Olds
                                      Daniel Olds
                                      Crime Records Attorney
                                      Texas Department of Public Safety




                                      4
               CERTIFICATE OF RULE 9 COMPLIANCE

      This certifies that this document contains 265 words, excluding any

parts exempt by TEX. R. APP. P. 9(i)(1). The body of the text is in 14-point

font, and any footnotes are in at least 12-point font.



                                        /s/ Daniel Olds
                                        Daniel Olds
                                        Crime Records Attorney
                                        Texas Department of Public Safety




                                        5
                     CERTIFICATE OF SERVICE

      This certifies that a copy of this motion has been served upon the

opposing party at the below fax number on August 10, 2015.




                                     /s/ Daniel Olds
                                     Daniel Olds
                                     Crime Records Attorney
                                     Texas Department of Public Safety


Faxed to (956) 487-8670

      Juan Jose Garcia
      c/o Calixtro Villarreal, Jr.
      State Bar No. 20581905
      102 N. Texas St.
      Rio Grande City, Texas 78582




                                     6